Citation Nr: 1432891	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 2, 2009, for the grant of service connection for right knee retropatellar syndrome and for left knee retropatellar syndrome.

2.  Entitlement to an initial rating greater than 10 percent disabling for right knee retropatellar syndrome.

3.  Entitlement to an initial rating greater than 10 percent disabling for left knee retropatellar syndrome.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel




INTRODUCTION

The Veteran served on active duty for training from August 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to initial ratings greater than 10 percent disabling for right knee retropatellar syndrome and for left knee retropatellar syndrome, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a bilateral knee disability was received by the RO on November 2, 2009.

2.  The earliest evidence showing a diagnosed bilateral knee disability is dated in October 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 2009, for the grant of service connection for right knee retropatellar syndrome and for left knee retropatellar syndrome have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An April 2010 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability, as the Veteran did in December 2010, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained; records from the Boswell-Evans Orthopedic Clinic dated in 1971 were deemed destroyed in August 2005, per notice VA received from the successor provider in February 2010.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The June 2010, October 2010, and July 2012 VA examination were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b) (2) (2013). 

The November 2010 rating decision granting service connection for a bilateral knee disability found that the date of the Veteran's claim was November 2, 2009, the date on which VA received his VA Form 21-526, Veteran's Application for Compensation and Pension.  Review of the record does not show that VA received other correspondence or documentation from the Veteran prior to that date, to include with respect to any other claims.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the Board finds that the earliest claim for service connection for a bilateral knee disability was received by VA on November 2, 2009.  Id.  

Thus, the remaining question is whether entitlement arose prior to November 2, 2009.  Review of the record reflects that VA treatment records dated in October 1971 reflect that the Veteran was seen by a private provider for bilateral knee pain; as noted above, other records from this period were destroyed by that provider in 2005.  Other records reflect that the Veteran was treated in October 2009 by another private physician, who provided a diagnosis of bilateral knee chondromalacia patellae.  While the remainder of the 1971 records are unavailable due to no fault of the Veteran, the fact remains that the first diagnosed bilateral knee disability is documented in October 2009.  Thus, the Board finds that entitlement arose as of that date.

Accordingly, the Board finds that the proper effective date for the grant of service connection for the Veteran's bilateral knee disability is November 2, 2009.  This is because it is the later of the date of the Veteran's claim (November 2, 2009), and the date entitlement arose (October 2009).  Indeed, even if the 1971 records were available and showed a diagnosed bilateral knee disability in 1971, the proper effective date would still be November 2, 2009, as it is the later of the two dates in question.  38 C.F.R. § 3.400.  

The Veteran has repeatedly asserted that his bilateral knee disability existed at the time of his service separation, and that for that reason, service connection should be granted from that date.  In response, the Board acknowledges that if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b) (1); 38 C.F.R. § 3.400(b) (2) (2013); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  However, in this case, the Veteran did not submit a claim for benefits until November 2, 2009, many years after his service separation.  

Because no documents asserting entitlement to service connection for a bilateral knee disability are of record dated prior to November 2, 2009, the preponderance of the evidence is against the assignment of an effective date prior to that date.  There is no doubt to be resolved, and an effective date prior to November 2, 2009, for the grant of service connection for a bilateral knee disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to November 2, 2009, for the grant of service connection for right knee retropatellar syndrome and for left knee retropatellar syndrome is denied.



REMAND

In January 2010, the Veteran submitted a VA Form 21-4142, notifying VA that he had received treatment for his bilateral knee disabilities at the VA Medical Center in Dallas, Texas.  Review of the record does not show that the RO requested these records.  As they are pertinent to the Veteran's increased rating claim, they must be obtained.

Accordingly, the issues of entitlement to initial ratings greater than 10 percent disabling for right knee retropatellar syndrome and for left knee retropatellar syndrome, respectively, are REMANDED for the following actions:

1.  Obtain all outstanding records relating to treatment of the Veteran's knee disabilities from the Dallas VA Medical Center and related facilities.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  After undertaking any additional development as may become indicated by a review of the records obtained, re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


